Dismissing appeal.
The question involved in this case is the validity of an ordinance of the sixth class city of Hyden, Kentucky, wherein a license fee was enacted against those engaged in the garage business within the limits of the city. Appellant resists the procuring of license and consequently from being penalized for failure to procure one because the city had abandoned its charter and no longer had a legal existence.
However, we are barred from considering the merits of the case, since the order or judgment appealed from is only an interlocutory one. The rule requiring that the judgment appealed from shall be final is universally recognized. In this case a general demurrer to the petition was sustained by the Judge of the Leslie circuit court, but that order was not followed by a dismissal of the petition, which was and is necessary to make the judgment final in order to confer jurisdiction on this court.
Wherefore, the appeal is dismissed. *Page 154